Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.

Response to Amendment
Applicant’s Remarks filed 12/10/2021 have been considered by the Examiner.
Claims 1 is amended. Claim 5 was previously cancelled. No claims are newly added or cancelled. Claims 1-4 and 6-9 are pending in the present application and an action on the merits follows.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/1/2021 was considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
	Independent claim 1 describes the abstract idea of managing data and processes related to iPS cell production. Specifically, claim 1 recites: 
	“determines a collection date of the somatic cell based on (i) the desired collection date of collection of the somatic cell and (ii) a collectable date on which the somatic cell can be collected, and 
determines an acceptance date of the somatic cell based on (i) the collection date of the somatic cell, transmitted by the first medium, and (ii) a production period of the target cell, 
determines the production period of the target cell based on (i) the collection date of the somatic cell, transmitted by the first medium, and (ii) a producible period during which the target cell can be produced, and 
determines that the transporting apparatus transports the somatic cell collected on the determined collection date so that the somatic cell is accepted on the acceptance date.” 
	The steps of determining describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people. Although the claims contain additional elements outside the scope of the abstract idea, nothing in the above listed claim elements preclude the steps from being performed as a human activity. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. In particular, claim 1 recites: 
a first terminal apparatus, a second terminal apparatus, and a third terminal apparatus; and 
a transporting apparatus that transports the somatic cell or the target cell, 
wherein the first terminal apparatus comprises: 
a first processor that
controls outputting the determined collection date to a first medium, 
wherein the second terminal apparatus comprises: 2Application No. 16/445,213 
a second processor that controls outputting the collectable date to a second medium, and 
wherein the third terminal apparatus comprises: 
a third processor that
controls outputting  the determined production period of the target cell to a third medium, and 
wherein the second processor” 
The limitations relating to outputting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Additionally, the terminal apparatuses, transporting apparatus, processors are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec Pg. 10-12, 24] such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The terminal apparatuses and processors are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. 
	Dependent claims 2-4 and 6-9 do not add “significantly more” to the eligibility of claim 1 and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2 -4 and 6-9 as well.  
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-4 and 6-9 are directed to an abstract idea without significantly more. Therefore claims 1-4 and 6-9 are rejected under 35 U.S.C. § 101.

Response to Arguments
	Applicant’s Remarks filed 12/10/2021 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 12/10/2021.

35 U.S.C. 112(a)
1.	Regarding Applicant’s remarks addressing previous 35 U.S.C. 112(a) rejections [Applicant Remarks Pg. 6], in light of the present amendment and arguments, these rejections have been withdrawn. Specifically, Applicant has support for a transporting apparatus in Fig. 1. 

35 U.S.C. 101
2.	Regarding Applicant’s remarks addressing 35 U.S.C. 101 rejections in light of the present amendments [Applicant Remarks Pg. 7], Examiner respectfully submits that the claims still recite an abstract idea without significantly more. Specifically, the amended limitation now recites determining that the transporting apparatus transports the somatic cell… and does not actively recite transporting the cell. Thus, the amended limitation is considered part of the abstract idea because humans commonly determining that something is being transported.
	Regarding Applicant’s remarks that “a transporting apparatus contributes to preserving and/or assuring the quality of cells by making sure that the cells are timely supplied/delivered from/to various facilities/steps in/during the cell production system/process…” [Applicant Remarks Pg. 7], Examiner first respectfully submits that timely delivery in not a solution to a problem rooted in computer or other technology, but rather is an alleged solution to business methods problems. Additionally, Examiner respectfully submits that nothing in the claims or spec suggest that the transporting apparatuses are performing more than generic computer functionalities or well-understood, routine, and conventional 
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Brevnova (U.S. Patent Application Publication No. 20080215364) discloses a method and system for ordering stem cells, including the steps of collection, packaging, delivery, and storage.
Dudzinski (U.S. Patent Application Publication No. 20130325492) discloses a method and system for collecting, storing, and distributing biological material, such as tissue.
Bowman (U.S. Patent Application Publication No.  20140278499) discloses a system and method for managing blood supply, including inventory, acquisition, transportation, and tracking. 
Kaminski (U.S. Patent Application Publication No.  20050276792) discloses a system, method, and computer program product for maintaining a stem cell registry.
Centeno (U.S. Patent Application Publication No.  20110054929) discloses a system and method for maintaining a stem cell marketplace for providing stem cells based on specific needs.
Mickles (U.S. Patent Application Publication No.  20160328521) discloses a system for tracking/managing blood donations and requests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.D./Examiner, Art Unit 3626                 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626